UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 02-6773



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

           versus


THOMAS   JEFFERSON    PRICE,   III,   a/k/a   Thomas
Price,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.  Frank W. Bullock, Jr.,
District Judge. (CR-98-104, CA-01-61-1)


Submitted:   July 18, 2002                       Decided:   July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Jefferson Price, III, Appellant Pro Se. David Paul Folmar,
Jr., Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Jefferson Price, III, seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).        We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge   and   find   no   reversible    error.    Accordingly,     we   deny   a

certificate    of    appealability     and    dismiss    the   appeal   on   the

reasoning of the district court.           United States v. Price, Nos. CR-

98-104; CA-01-61-1 (M.D.N.C. May 2, 2002).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                       2